DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/9/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed on 9/14/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 16 and 18 have been considered but are moot because the arguments do not apply to all of the references being used in the current rejection.  Specifically, Applicant’s arguments filed 9/14/2022 applied to the Yamazaki ’522 in view of Tanaka ‘217 reference used to reject at least claim 16 in the rejection under 35 USC 103. In the current rejection, Applicant’s amendment filed 9/14/2022 necessitated the incorporation of a reference Tanaka ‘663 instead of the Yamazaki ’522 in view of Tanaka ‘217 by providing the specifically recited claimed substantially simultaneously patterning at least the semiconductive material and the third electrically conductive material to form a pillar structure.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (JP 2015-111663 A).
Regarding claim 16, Tanaka discloses, in at least figures 2B, 3A-3C and related text, a method of fabricating a device, comprising: 
forming a stack (111/203 (103)/204(104)/205(105), pages 18, 19, 21, 29), the stack comprising: 
a first electrically conductive material (111, pages 19, 29); 
a second electrically conductive material (203 (103), pages 18, 29) over the first electrically conductive material (111, pages 19, 29), 
the second electrically conductive material (203 (103), pages 18, 29) configured to inhibit permeation of hydrogen species therethrough; 
a semiconductive material (204 (104), pages 21, 29) over the second electrically conductive material (203 (103), pages 18, 29); and 
a third electrically conductive material (205 (105), pages 19, 29) over the semiconductive material (204 (104), pages 21, 29), the third electrically conductive material (205 (105), pages 19, 29) configured to inhibit permeation of hydrogen species therethrough; 
substantially simultaneously patterning at least the semiconductive material (204 (104), pages 21, 29) and the third electrically conductive material (205 (105), pages 19, 29) to form a pillar structure (103/104/105, pages 19, 21); and 
forming a gate dielectric material (106, pages 20, 21) and a gate electrode (102, page 21) to laterally neighbor the pillar structure (103/104/105, pages 19, 21), the gate dielectric material (106, pages 20, 21) intervening between the gate electrode (102, page 21) and the pillar structure (103/104/105, pages 19, 21).
Regarding claim 18, Tanaka discloses the method of claim 16 as described above.
Tanaka further discloses, in at least figures 2B, 3A-3C and related text, substantially simultaneously patterning the second electrically conductive material (203 (103), pages 18, 29), the semiconductive material (204 (104), pages 21, 29), and the third electrically conductive material (205 (105), pages 19, 29) to form the pillar structure (103/104/105, pages 19, 21).
Regarding claim 20, Tanaka discloses the method of claim 16 as described above.
Tanaka further discloses, in at least figures 2B, 3A-3C and related text, selecting the second electrically conductive material (203 (103), pages 18, 29) to comprise one or more of elemental iridium (page 18), iridium oxide (page 18), and titanium aluminum nitride.
Allowable Subject Matter
Claim 1-3, 5-6 and 10-11 is allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 that recite “the semiconductive material comprising indium oxide and indium gallium zinc oxide” in combination with other elements of the base claims 1.
Claim 4 is allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 4 that recite “the at least one electrically conductive material of one or more of the source region and the drain region comprising elemental iridium and iridium oxide” in combination with other elements of the base claims 4.
Claims 13-15 and 28 are allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 13 that recite “a channel region having substantially the same lateral dimensions as the source region” in combination with other elements of the base claims 13.
Claim 19 is allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 19 that recite “forming an opening in the electrically insulative material to expose an upper surface of the semiconductive material of the pillar structure; forming a third electrically conductive material within the opening in the electrically insulative material and in physical contact with the semiconductive material of the pillar structure” in combination with other elements of the base claims 19.
Claims 21 and 23-24 are allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 21 that recite “the other of the first electrically conductive material and the second electrically conductive material comprises a stack of elemental iridium and iridium oxide” in combination with other elements of the base claims 21.
Claim 25 is allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 25 that recite “one of the at least one additional electrically conductive material of the drain structure and the at least one electrically conductive material of the source structure comprising elemental iridium and iridium oxide” in combination with other elements of the base claims 25.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/             Primary Examiner, Art Unit 2811